Citation Nr: 1445666	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for cluster headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for cluster headaches and assigned a noncompensable disability evaluation, effective from November 1, 2006.  Thereafter, jurisdiction of the Veteran's claim was transferred to the St. Louis, Missouri RO.  

In May 2014, the RO assigned a 10 percent evaluation for cluster headaches, effective from November 1, 2006.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an increased rating remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In December 2013, the Board remanded this case for additional evidentiary development.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

At no time during the appeal period is the Veteran's service-connected headache disorder shown to have been manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for cluster headaches are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.124a, Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in a December 2009 letter, prior to the rating decision on appeal.  The Veteran's statements in support of his claim reflect actual knowledge of the VA schedular rating criteria.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination.  The Board previously reviewed the record, determined that additional development was necessary, and remanded the case for the purpose of affording the Veteran a new VA examination.  The Veteran presented for a VA examination in April 2014.  The Board has reviewed the examination report and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The findings recorded during that examination along with the remainder of the evidence of record is sufficient to render a decision in this appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Evaluations

The Veteran seeks an evaluation in excess of 10 percent for cluster headaches.
In July 2009, the Veteran stated that:

I suffer from prostrating pain with light sensitivity, noise sensitivity and nausea.  My headaches are incapacitating when they occur, due to my inability to drive, work or function outside of a dark room with complete silence.  The headaches can last from one hour or more.  Doctors prescribed midrin, which is medication used to treat migraines; this did not work for me.

The Veteran reported as following in February 2012:

To this point five years after military retirement my headaches are every bit as much of a problem as they were in the military.  I have sought care for them from my civilian doctor but was told that there are no new breakthroughs in medical technology that would offer me any relief.  My headaches are by definition prostrating and I am completely incapacitated while experiencing them I must be alone in a dark room while experiencing an attack.  I cannot see a doctor every day for two months straight this is just not feasible.  I have about 180 attacks a year which is 15 times more than the amount of occurrences for 30% as identified by 8100 in the schedule of ratings.  To seek medical care after each cluster headache is not feasible.  There is nothing the doctor can do for me except tell me to deal with them.  These are the medical facts regarding cluster headaches today as it was 20 years ago.  Based on the frequency of my attacks I believe a rating of at least 30% should be awarded.

At this time, the Veteran reported that his symptoms included nausea, tearing, runny nose, sensitivity to light, and incapacitating pain.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Diagnostic Code 8100 provides as follows:  A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; 10 percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

In weighing the evidence of record, the Board concludes that the preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for cluster headaches as the more persuasive evidence of record does not reflect the presence of characteristic prostrating attacks occurring on an average once a month over the last several months.

While private treatment records reflect diagnoses for cluster headaches and that the Veteran is prescribed medication, these records include no discussion of either the frequency or severity of headaches.  Therefore, this evidence is relevant but has limited probative value.

Report of VA examination dated in September 2006 reflects that the Veteran has intermittent headaches with remissions that occur after physical training but also at other times.  The Veteran noted that he has been awakened in the night by headache.  The report reflects that headaches occurred once every 2 months and were prostrating, but lasting hours.  The Veteran indicated that "he cannot do anything until the headache is gone."  He reported that he worked full-time and had not lost any time from work during the last 12 month period.

Report of VA examination dated in June 2011 reflects that the Veteran was employed fulltime as a "training specialist for the Army" and that he had lost less than 1 week from work in the past 12 month period for medical appointments.

Report of VA examination dated in April 2014 reflects complaints of periodic headaches since 1992, lasting for a period of 4-6 weeks; his last episode was February 2014.  Each episode of headache lasts one hour, it may occur at any time and is accompanied by a runny nose and constricted left pupil.  There is pulsating or throbbing head pain; pain localized to one side of head; and worsened pain with physical activity.  The Veteran stated that with onset of headache "He needs to be isolated, sit in a quiet place and cannot do any work when he has headaches."  The Veteran reported using "lidocaine gel" and Sumatriptan without relief; nonsteroidal anti-inflammatory drugs also provided no relief.  He denied nausea and vomiting.  The examiner noted that the Veteran worked a full-time computer job and that, over the last 12 months, he had lost no time from work due to cluster headaches.  The examiner noted that the "duration of typical head pain" was less than 1 day and included "characteristic prostrating attacks" of headache.  The examiner noted that the Veteran had "less frequent attacks" than one in 2 months over the last several months and he had no "very prostrating and prolonged attacks" of headache productive of severe economic inadaptability.

The Veteran essentially reports prostrating headaches that occur on an average once a month over the last several months, and 180 headache attacks a year.  The Board accepts that he is competent to report his symptoms and treatment (or non-treatment).  See Layno, supra.  However, the Board finds his report of 180 prostrating headache episodes a year to be incongruous with the evidence showing that he has not lost time from work due to headache episodes.  Notably, on three different examination dates, the Veteran did not report lost time from work due to headache and associated symptoms.  Also, the lay and medical evidence suggests that the episodes last only a short time (an hour) and resolve with isolation and inactivity in a dark quiet place.  While the Veteran reports that his headaches occur with a severity and frequency that meets the criteria for a 30 percent rating, he has not required medical intervention and the private treatment records, while noting that the Veteran has a headache disorder, are essentially silent for complaints of or treatment for headache.  This coupled with the evidence showing no lost time from work due to headaches weighs against the claim for increase.  The Board accepts that the Veteran has prostrating headaches, but believes that the more persuasive evidence of record more nearly approximates the presence of characteristic prostrating attacks averaging one in 2 months over the last several months.

The Board finds that the Veteran's statements concerning his symptoms' severity and frequency are highly probative.  The Board also finds that the reports of VA examination are highly probative as they were prepared by medical professionals after review of the Veteran's clinical history, obtaining a current history, and in-person examination.  However, as explained above, the Board believes that the more persuasive evidence of record shows prostrating headache episodes to be on average less frequent than once a month over the last several months, and more nearly approximating the presence of characteristic prostrating attacks averaging one in 2 months over the last several months.  Therefore, the preponderance of the evidence is against the claim for increase.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra. Consideration has been given to assigning a staged rating; however, at no time during the appeal period has the disability met the criteria for a higher rating; therefore, a uniform disability rating is for application. Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

Additionally, the record does not show, nor does the Veteran contend, that he is unemployable due to his service-connected headache disorder.  At each VA examination during the appeal period of this claim, the Veteran reported fulltime employment and no lost time from work due to service-connected headache disorder.  Consequently, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).

Lastly, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the headache disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.


ORDER

An evaluation in excess of 10 percent for cluster headaches is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


